
	
		III
		112th CONGRESS
		2d Session
		S. RES. 325
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2011
			Mr. Portman (for himself
			 and Mr. Brown of Ohio) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			February 17, 2012
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing the 2012 World Choir Games in
		  Cincinnati, Ohio, as a global event of cultural significance to the United
		  States and expressing support for designation of July 2012 as World Choir Games
		  Month in the United States.
	
	
		Whereas the World Choir Games, the largest choral
			 competition in the world, takes place every 2 years, is known as the
			 Olympics of choral music, and has the goal of uniting people
			 from all countries through singing in peaceful competition;
		Whereas, from July 4 through July 14, 2012, Cincinnati,
			 Ohio, will be first city in the United States to host the World Choir
			 Games;
		Whereas the Seventh World Choir Games are expected to
			 include more than 400 choirs from more than 70 countries, 20,000 official
			 participants, including performers, event officials, delegations, and
			 international jury members, and up to 200,000 spectators;
		Whereas choirs will compete in 23 different musical genres
			 evaluated by an impartial international jury of choral music experts;
		Whereas the genres of barbershop and show choir will be
			 added as competition categories for the first time in recognition of their
			 popularity in the United States;
		Whereas the uniting of the people of the world through
			 singing in peaceful competition in the United States in 2012 affirms the
			 commitment of the United States to global cultural awareness, understanding,
			 and appreciation; and
		Whereas it is appropriate to designate July 2012 as World
			 Choir Games Month in the United States: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 global significance of the Seventh World Choir Games to be hosted in
			 Cincinnati, Ohio, from July 4 through July 14, 2012;
			(2)recognizes
			 Interkultur, the Cincinnati Organizing Committee for the Seventh World Choir
			 Games, the Cincinnati USA Convention and Visitors Bureau, the city of
			 Cincinnati, and the State of Ohio for their efforts to secure and host the
			 World Choir Games;
			(3)expresses
			 appreciation to all people of the world who will participate in the World Choir
			 Games, either in competition or as visitors, and to all of the volunteers who
			 will welcome the participants and other visitors to the United States;
			(4)supports the
			 designation of July 2012 as World Choir Games Month in the United States;
			 and
			(5)renews the
			 commitment of the United States to world peace and friendship and increasing
			 global cultural understanding through singing in peaceful competition.
			
